Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Lasky on 30 June 2021.

Please amend claim 2 as follows:
2. (Currently Amended) an upper portion, said projections providing longitudinal stability for said pin as it is engaged by the device under test and allowing air to provide a dielectric around said projections in said gap.




Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an apparatus comprising a contact pin having a lower portion and an upper portion wherein the lower portion having a first predetermined thickness and the upper portion having a second predetermined thickness being thinner than the first predetermined thickness and said potions having a thickness step where they transition from first to second thicknesses, as stated in the claim in association with the remaining claim features.
As to dependent claims 2-13, 15-18, and 20, these claims are allowed because each of these claims either directly or indirectly depends from allowed independent claim 1.

As to claim 14, the claim is allowed because the claim contains subject matter similar to that of claim 1 for claim 1 is found to be allowable. 

As to claim 19, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a pin for use in an apparatus where the apparatus comprises a first projection a first projection filling a portion of said gap extending from said first and second pin inner walls and filling a portion of said gap extending from said second inner wall; said projections providing longitudinal stability for said pin as it is engaged by the device under test and allowing air to provide a dielectric around said projections in said gap, as stated in the claim in association with the remaining claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852